Title: To George Washington from James Madison, 12 February 1794
From: Madison, James
To: Washington, George


          
            Feby 12. 1794
          
          Mr Madison presents his respectful compliments to the President, and begs leave to lay
            before him the inclosed letters, on behalf of a candidate for a vacancy in the
            Custom-House Department in Virginia. Mr M. being a perfect stranger to the candidate can
            add no information whatever of his own. He knows Mr Maury well,
            and considers his recommendation as respectable.
        